                      Case 5:16-cv-00184-HE Document 197-7 Filed 05/28/19 Page 1 of 15
                                                                                 Case#:             CF14005869
~FORMATION




  IN 11{E DISTRICT COURT, IN AND FOR OKLAHOMA COUNTY, STATE OF OKLAHOMA
    State of Oklahoma                                                              )
                                                                  PLAINTIFF,       )
                   VS.                                                             )
                                                                                   )
     DANIEL K HOL TZCLAW                                                           )
                                                                                   )         NOV 1 9 2014


                                                                                          1~
                                                                    DEFENDANT.     )




         IN THE NAME AND BY TIlE AUTHORITY OF THE STATE OF OKLAHOMA, COMES NOW
 DAVID W. PRATER                     THE DULY ELECTED, QUALIFIED AND ACTING DISTRICT ATIORNEY IN
 AND FOR OKLAHOMA COUNTY, DISTRICT NO.7, STATE OF OKLAHOMA, AND ON HIS OFFICIAL OATH INFORMS THE
 DISTRICT COURT THAT
  COUNT                  1: ON OR ABOUT THE 27TH DAY OF FEBRUARY, 2014, A.D., THE CRIME OF SEXUAL
                            BATTERY WAS FELONIOUSLY COMMITTED IN OKLAHOMA COUNTY, OKLAHOMA, BY
                            DANIEL K HOLTZCLA W, WHO, WHILE ACTING UNDER THE AUTHORITY OF AN
                            OKLAHOMA CITY POLICE OFFICER, KNOWINGLY AND INTENTIONALLY TOUCHED AND
                            FELT THE BODY OR PRIVATE PARTS OF T.B., IN A LEWD AND LASCIVIOUS MANNER
                            AND IN A MANNER CALCULATED TO AROUSE AND EXCITE SEXUAL INTERESTS AND
                            WITHOUT THE CONSENT OF T.B., TO-WIT: BY DANIEL K. HOLTZCLAW TOUCHING THE
                            BARE BREASTS OF T.B. WITH HIS HAND WITHOUT HER CONSENT AFTER DANIEL K.
                            HOLTZCLAW HAD DETAINED HER, CONTRARY TO THE PROVISONS OF SECTION 1123(B)
                            OF TITLE 21 OF THE OKLAHOMA STATUTES, AND AGAINST THE PEACE AND DIGNITY
                            OF THE STATE OF OKLAHOMA.
  COUNT                  2: ON OR ABOUT THE 14TH DAY OF MARCH, 2014, A.D., THE CRIME OF PROCURING LEWD
                            EXHIBITION WAS FELONIOUSLY COMMITTED IN OKLAHOMA COUNTY, OKLAHOMA,
                            BY DANIEL K. HOLTZCLAW WHILE ACTING UNDER THE AUTHORITY OF AN
                            OKLAHOMA CITY POLICE OFFICER, WHO, WILLFULLY AND LEWDLY DIRECTED,
                            PROCURED, AND/OR COUNSELED C.R. , TO EXPOSE HER BARE BREASTS TO THE VIEW
                            OF DANIEL K. HOLTZCLAW FOR THE PURPOSE OF SEXUAL STIMULATION OF DANIEL K.
                            HOLTZCLAW, CONTRARY TO THE PROVISIONS OF SECTION 1021(A)(2) OF TITLE 21 OF
                            THE OKLAHOMA STATUTES, AND AGAINST THE PEACE AND DIGNITY OF THE STATE OF
                            OKLAHOMA.


  COUNT                  3: ON OR ABOUT THE 25TH DAY OF MARCH, 2014, A.D., THE CRIME OF BURGLARY IN THE
                            FIRST DEGREE WAS FELONIOUSLY COMMITTED IN OKLAHOMA COUNTY, OKLAHOMA,
                            BY DANIEL K. HOLTZCLAW, WHO, WHILE ACTING UNDER THE AUTHORITY OF AN
                            OKLAHOMA CITY POLICE OFFICER, BROKE AND ENTERED THE DWELLING HOUSE OF
                            T,B, LOCATED AT 1530 N,E, 15TH STREET, OKLAHOMA CITY, WHILE TERRY WAYNE
                            WILLIAMS WAS INSIDE THE HOUSE, BY THE DEFENDANT OPENING A CLOSED DOOR
                            AND WITH THE INTENT TO COMMIT EITHER STALKING, PROCURING LEWD EXHIBITION
                            ANDIOR SOME OTHER SEXUAL ASSAULT ON T,B., ALL IN VIOLATION OF TITLE 21,
                            SECTION 1431 OF THE OKLAHOMA STATUTES, AND AGAINST THE PEACE AND DIGNITY
                            OF THE STATE OF OKLAHOMA.


  COUNT                  4: ON OR ABOUT THE 25TH DAY OF MARCH, 2014, A.D" THE CRIME OF PROCURING LEWD
                             EXHIBITION WAS FELONIOUSLY COMMITTED IN OKLAHOMA COUNTY, OKLAHOMA,
                             BY DANIEL K. HOLTZCLAW, WHO, WHILE ACTING UNDER THE AUTHORITY OF AN
                             OKLAHOMA CITY POLICE OFFICER, WILLFULLY AND LEWDLY DIRECTED, PROCURED,
                           . ANDIOR COUNSELED T ,B., TO EXPOSE HER BARE BREASTS TO THE VIEW OF DANIEL K.

~eport Date   and Time: 11/19/2014 12:27

                                                        EXHIBIT 7
                   Case 5:16-cv-00184-HE Document 197-7 Filed 05/28/19 Page 2 of 15
                                                                          Casell:             CF14005869
~FORl\tATIO;>i




                       HOLTZCLAW FOR THE PURPOSE OF SEXUAL STIMULATION OF DANIEL K. HOLTZCLAW,
                       CONTRARY TO THE PROVISIONS OF SECTION 1021(A)(2) OF TITLE 21 OF THE
                       OKLAHOMA STATUTES, AND AGAINST THE PEACE AND DIGNITY OF THE STATE OF
                       OKLAHOMA.
  COUNT             5: ON OR ABOUT THE 25TH DAY OF MARCH, 2014, A.D., THE CRIME OF PROCURING LEWD
                       EXHIBITION WAS FELONIOUSLY COMMITTED IN OKLAHOMA COUNTY, OKLAHOMA,
                       BYDANIELK. HOLTZCLAW, WHO, WHILE ACTING UNDER THE AUTHORITY OF AN
                       OKLAHOMA CITY POLICE OFFICER, WILLFULLY AND LEWDLY DIRECTED, PROCURED,
                       ANDIOR COUNSELED T.B., TO EXPOSE HER BARE VAGINA TO THE VIEW OF DANIEL K.
                       HOLTZCLAW FOR THE PURPOSE OF SEXUAL STIMULATION OF DANIEL K. HOLTZCLAW,
                       CONTRARY TO THE PROVISIONS OF SECTION 1021A)(2) OF TITLE 21 OF THE OKLAHOMA
                       STATUTES, AND AGAINST TIlE PEACE AND DIGNITY OF THE STATE OF OKLAHOMA.
  COUNT             6: ON OR ABOUT THE 26TH DAY OF MARCH, 2014, A.D., THE CRIME OF STALKING WAS
                       UNLAWFULLY COMMITTED IN OKLAHOMA COUNTY, OKLAHOMA, BY DANIEL K.
                       HOLTZCLAW, WHO, WHILE ACTING UNDER THE AUTHORITY OF AN OKLAHOMA CITY
                       POLICE OFFICER, WILLFULLY, MALICIOUSLY, AND/OR REPEATEDLY FRlGHT1INED,
                       INTIMIDATED, THREATENED, HARASSED, AND/OR MOLESTED T.B., HEREBY CAUSING
                       T.B.TO FEEL FRIGHTENED, INTIMIDATED, THREATENED, HARASSED, AND/OR
                       MOLESTED, BY AGAIN APPEARING AT HER HOUSE FOLLOWING TWO PRIOR SEXUAL
                       ASSAULTS AND THREATENING T.B., BY EXPRESSED OR IMPLIED THREATS, WITH
                       FUTURE SEXUAL ASSAULTS, FUTURE ARREST FOR OUTSTANDING WARRANTS, AND/OR
                       PHYSICAL HARM, CONTRARY TO THE PROVISIONS OF SECTION 1173 OF TITLE 21 OF
                       THE OKLAHOMA STATUTES AND AGAINST THE PEACE AND DIGNITY OF THE STATE OF
                       OKLAHOMA.
  COUNT             7: ON OR ABOUT THE 14TH DAY OF APRIL, 2014, A.D., THE CRIME OF SEXUAL BATTERY
                       WAS FELONIOUSLY COMMITTED IN OKLAHOMA COUNTY, OKLAHOMA, BY DANIEL K
                       HOLTZCLAW, WHO, WHILE ACTING UNDER THE AUTHORITY OF AN OKLAHOMA CITY
                       POLICE OFFICER, KNOWlNGLY AND INTENTIONALLY TOUCHED AND/OR FELT THE
                       BODY OR PRIVATE PARTS OF F.M., IN A LEWD AND LASCIVIOUS MANNER AND IN A
                       MANNER CALCULATED TO AROUSE AND EXCITE SEXUAL INTERESTS AND WITHOUT
                       THE CONSENT OF F.M., TO-WIT: BY DANIEL K. HOLTZCLAW TOUCHING THE BREASTS
                       OF F.M. WITH illS HAND AND OVER HER CLOTHING, WIHTOUT HER CONSENT, AND
                       AFTER DANIEL K. HOLTZCLAW HAD DETAINED F.M., CONTRARY TO THE PROVISONS
                       OF SECTION 1123(B) OF TITLE 21 OF THE OKLAHOMA STATUTES, AND AGAINST THE
                       PEACE AND DIGNITY OF THE STATE OF OKLAHOMA.
  COUNT            8: ON OR ABOUT THE 24TH DAY OF APRIL, 2014, A.D., THE CRIME OF FORCIBLE ORAL
                      SODOMY WAS FELONIOUSLY COMMITTED IN OKLAHOMA COUNTY, OKLAHOMA, BY
                      DANIEL K. HOLTZCLAW, WHO, WHILE ACTING UNDER THE AUTHORITY OF AN
                      OKLAHOMA CITY POLICE OFFICER, WILLFULLY, UNLAWFULLY, AND FELONIOUSLY
                      COMMITTED THE DETESTABLE AND ABOMINABLE CRIME AGAINST NATURE WITH
                      ONE R.G., BY HAVING UNNATURAL CARNAL COPULATION BY MOUTH WITH R.G., BY
                      FORCING R.G. TO ALLOW DANIEL K. HOLTZCLAW TO PLACE HIS PENIS IN THE MOUTH
                      OF R.G., WHILE BEING THREATENED WITH ARREST AND/OR PHYSICAL HARM, EITHER
                      EXPRESSLY OR IMPLIED, IF SHE DID NOT COMPLY, CONTRARY TO THE PROVISIONS OF
                      SECTION 888 OF TITLE 21 OF THE OKLAHOMA STATUTES, AND AGAINST THE PEACE
                      AND DIGNITY OF THE STATE OF OKLAHOMA.


  COUNT            9: ON OR ABOUT THE 24TH DAY OF APRIL, 2014, A.D., THE CRIME OF RAPE IN THE FIRST
                      DEGREE WAS FELONIOUSLY COMMITTED IN OKLAHOMA COUNTY, OKLAHOMA, BY BY
                      DANIEL K. HOLTZCLAW, WHO, WHILE ACTING UNDER THE AUTHORITY OF AN
                      OKLAHOMA CITY POLICE OFFICER, WHO WILLFULLY, KNOWINGLY, AND BY MEANS OF
                      FORCE, OR THREATS OF FORCE, ACCOMPANIED BY APPARENT POWER OF EXECUTION,
                      THEREOF TO R.G., ACCOMPLISHED SEXUAL INTERCOURSE WITH R.G., TO-WIT: BY

tcport Date and Time: 11/191201412:27
                        Case 5:16-cv-00184-HE Document 197-7 Filed 05/28/19 Page 3 of 15
                                                                               C.se#:              CF14005869
 ~FORMA1;ION        ,




                            DANIEL K. HOLTZCLAW HAVING SEXUAL INTERCOURSE BY FORCING R.G. TO ALLOW
                            DANIEL K. HOLTZCLAW TO PLACE HIS PENIS IN THE VAGINA OF R.G., WHILE BEING
                            THREATENED WITH ARREST AND/OR PHYSICAL HARM, EITHER EXPRESSLY OR
                            IMPLIED, IF SHE DID NOT COMPLY, AGAINST R.G.'S. WILL AND WITHOUT R.G.'S
                            CONSENT, CONTRARY TO THE PROVISIONS OF SECTION IIII AND 1114 OF TITLE 21 OF
                            THE OKLAHOMA STATUTES, AND AGAINST THE PEACE AND DIGNITY OF THE STATE OF
                            OKLAHOMA.
   COUNT                10: ON OR ABOUT THE 7TH DAY OF MAY, 2014,A.D., THE CRIME OF FORCIBLE ORAL
                            SODOMY WAS FELONIOUSLY COMMITTED IN OKLAHOMA COUNTY, OKLAHOMA, BY
                            DANIEL K. HOLTZCLAW, WHO, WHILE ACTING UNDER THE AUTHORITY OF AN
                            OKLAHOMA CITY POLICE OFFICER, WILLFULLY, UNLAWFULLY, AND FELONIOUSLY
                            COMMITTED THE DETESTABLE AND ABOMINABLE CRIME AGAINST NATURE WITH
                            ONE S.E., BY HAVING ~ATURAL CARNAL COPULATION BY MOUTH WITH S.E., BY
                            FORCING S.E .. TO ALLOW DANIEL K. HOLTZCLAW TO PLACE HIS PENIS IN TIlE MOUTH
                            OF S.E., WHILE BEING THREATENED WITH ARREST AND/OR PHYSICAL HARM, EITHER
                            EXPRESSLY OR IMPLIED, IF SHE DID NOT COMPLY, CONTRARY TO THE PROVISIONS OF
                            SECTION 888 OF TITLE 21 OF THE OKLAHOMA STATUTES, AND AGAINST THE PEACE
                            AND DIGNITY OF THE STATE OF OKLAHOMA
   COUNT                II: ON OR ABOUT THE 7TH DAY OF MAY, 2014, A.D., THE CRIME OF RAPE IN THE FIRST
                            DEGREE WAS FELONIOUSLY COMMITTED IN OKLAHOMA COUNTY, OKLAHOMA, BY BY
                            DANIEL K. HOLTZCLAW, WHO, WHILE ACTING UNDER THE AUTHORITY OF AN
                            OKLAHOMA CITY POLICE OFFICER, WILLFULLY, KNOWINGLY AND BY MEANS OF
                            FORCE, OR THREATS OF FORCE, ACCOMPANIED BY APPARENT POWER OF EXECUTION
                            THEREOF TO S.E., ACCOMPLISHED SEXUAL INTERCOURSE WITH S.B., TO-WIT: BY
                            DANIEL K, HOLTZCLAW HAVING SEXUAL INTERCOURSE BY FORCING S.E .. TO ALLOW
                            DANIEL K, HOLTZCLAW TO PLACE HIS PENIS IN THE VAGINA OF S,E., WHILE BEING
                            THREATENED WITH ARREST AND/OR PHYSICAL HARM, EITHER EXPRESSLY OR
                            IMPLIED, IF SHE DID NOT COMPLY, AGAINST S.E.'S WILL AND WITIIOUT S,E.'S
                            CONSENT, CONTRARY TO THE PROVISIONS OF SECTION 1111 AND 1114 OF TITLE 21 OF
                            THE OKLAHOMA STATUTES, AND AGAINST THE PEACE AND DIGNITY OF THE STATE OF
                            OKLAHOMA.
   COUNT                12: ON OR ABOUT THE 8TH DAY OF MAY, 2014,A.D., THE CRIME OF FORCIBLE ORAL
                            SODOMY WAS FELONIOUSLY COMMITTED IN OKLAHOMA COUNTY, OKLAHOMA, BY
                            DANIEL K. HOLTZCLAW, WHO, WHILE ACTING UNDER THE AUTHORITY OF AN
                            OKLAHOMA CITY POLICE OFFICER, WILLFULLY, UNLAWFULLY, AND FELONIOUSLY
                            COMMITTED THE DETESTABLE AND ABOMINABLE CRIME AGAINST NATURE WITH
                            ONE T.M., BY HAVING ~ATURAL CARNAL COPULATION BY MOUTH WIT8 T,M., BY
                            FORCING T.M .. TO ALLOW DANIEL K. HOLTZCLAW TO PLACE HIS PENIS IN THE MOUTH
                            OF T.M., WHILE BEING THREATENED WITH ARREST AND/OR PHYSICAL HARM, EITHER
                            EXPRESSLY OR IMPLIED, IF SHE DID NOT COMPLY, CONTRARY TO THE PROVISIONS OF
                            SECTION 888 OF TITLE 21 OF THE OKLAHOMA STATUTES, AND AGAINST THE PEACE
                            AND DIGNITY OF THE STATE OF OKLAHOMA.
   COUNT                13: ON OR ABOUT THE 26TH DAY OF MAY, 2014, A.D., TIlE CRIME OF SEXUAL BATTERY
                            WAS FELONIOUSLY COMMITTED IN OKLAHOMA COUNTY, OKLAHOMA, BY DANIEL K
                            HOLTZCLAW, WHO, WHILE ACTING UNDER THE AUTHORITY OF AN OKLAHOMA CITY
                            POLICE OFFICER, KNOWINGLY AND INTENTIONALLY TOUCHED AND/OR FELT THE
                            BODY OR PRIVATE PARTS OF c.J., IN A LEWD AND LASCMOUS MANNER AND IN A
                            MANNER CALCULATED TO AROUSE AND EXCITE SEXUAL INTERESTS AND WITHOUT
                            THE CONSENT OF c.r., TO-WIT: BY DANIEL K. HOLTZCLAW TOUCHING THE BREASTS OF
                            C.J. WITH HIS HAND AND UNDER HER CLOTHING, \VIHTOUT HER CONSENT, AFTER
                            DANIEL K. IIOLTZCLAW HAD DETAINED C.J., CONTRARY TO THE PROVISONS OF
                            SECTION 1123(B) OF TITLE 21 OF THE OKLAHOMA STATUTES, AND AGAINST THE PEACE
                            AND DIGNITY OF THE STATE OF OKLAHOMA.


~eport Dale   and Tim.: 11/19/2014 12:27
                   Case 5:16-cv-00184-HE Document 197-7 Filed 05/28/19 Page 4 of 15
                                                                          Case#:              CF14005869
~FORM{l.nON




  COUNT           14: ON OR ABOUT THE 26TH DAY OF MAY, 2014, A.D., THE CRIME OF SEXUAL BATTERY
                      WAS FELONIOUSLY COMMITTED IN OKLAHOMA COUNTY, OKLAHOMA, BY DANIEL K
                      HOLTZCLAW, WHO, WHILE ACTING UNDER THE AUTHORITY OF AN OKLAHOMA CITY
                      POLICE OFFICER, KNOWINGLY AND INTENTIONALLY TOUCHED ANDIOR FELT THE
                      BODY OR PRIV ATE PARTS OF C.J., IN A LEWD AND LASCIVIOUS MANNER AND IN A
                      MANNER CALCULATED TO AROUSE AND EXCITE SEXUAL INTERESTS AND WITHOUT
                      THE CONSENT OF C.J., TO-WIT: BY DANIEL K. HOLTZCLAW TOUCHING TIlE VAGINA
                      AND PUBIC AREA OF C.J. WITH HIS HAND UNDER THE CLOTHES, WITHOUT HER
                      CONSENT, AND AFTER THE DEFENDANT HAD DETAINED C.l., CONTRARY TO THE
                      PROVISONS OF SECTION 1123(B) OF TITLE 21 OF THE OKLAHOMA STA TIJTES, AND
                      AGAINST THE PEACE AND DIGNITY OF THE STATE OF OKLAHOMA.
  COUNT           15: ON OR ABOUT THE 18TH DAY OF JUNE, 2014, A.D., THE CRIME OF PROCURING LEWD
                      EXHIBITION WAS FELONIOUSLY COMMITTED IN OKLAHOMA COUNTY, OKLAHOMA,
                      BY DANIEL K. HOLTZCLAW, WHO, WHILE ACTING UNDER THE AUTHORITY OF AN
                      OKLAHOMA CITY POLICE OFFICER, WILLFULLY AND LEWDLY EXPOSED, DIRECTED,
                      PROCURED, ANDIOR COUNSELED J.L., TO EXPOSE HER BARE BREASTS TO THE VIEW OF
                      DANIEL K. HOLTZCLAW FOR THE PURPOSE OF SEXUAL STIMULATION OF DANIEL K.
                      HOLTZCLAW, CONTRARY TO THE PROVISIONS OF SECTION 1021 OF TITLE 21 OF THE
                      OKLAHOMA STATUTES, AND AGAINST THE PEACE AND DIGNITY OF THE STATE OF
                      OKLAHOMA
  COUNT           16: ON OR ABOUT THE 18TH DAY OF JUNE, 2014, A.D., THE CRIME OF FORCIBLE ORAL
                      SODOMY WAS FELONIOUSLY COMMITTED IN OKLAHOMA COUNTY, OKLAHOMA, BY
                      DANIEL K. HOLTZCLAW, WHO, WHILE ACTING UNDER THE AUTHORITY OF AN
                      OKLAHOMA CITY POLICE OFFICER, WHO WILLFULLY, UNLAWFULLY, AND
                      FELONIOUSLY COMMITTED THE DETESTABLE AND ABOMINABLE CRIME AGAINST
                      NATURE WITH ONE J.L, BY HAVING UNNATURAL CARNAL COPULATION BY MOUTH
                      WITH J.L., BY FORCING J.L. TO ALLOW DANIEL K. HOLTZCLAW TO PLACE HIS PENIS IN
                      THE MOUTH OF J.L., WHILE BEING THREATENED WTIH ARREST ANDIOR PHYSICAL,
                      EITHER EXPRESSLY OR IMPLIED, IF SHE DID NOT COMPLY, CONTRARY TO THE
                      PROVISIONS OF SECTION 888 OF TITLE 21 OF THE OKLAHOMA STATUTES, AND
                      AGAINST THE PEACE AND DIGNITY OF THE STATE OF OKLAHOMA.
  COUNT           17: ON OR ABOUT THE 18TH DAY OF JUNE, 2014, A.D., THE CRIME OF FORCIBLE ORAL
                      SODOMY WAS FELONIOUSLY COMMITTED IN OKLAHOMA COUNTY, OKLAHOMA, BY
                      DANIEL K. HOLTZCLAW, WHO, WHILE ACTING UNDER THE AUTHORITY OF AN
                      OKLAHOMA CITY POLICE OFFICER, WILLFULLY, UNLAWFULLY, AND FELONIOUSLY
                      COMMITTED THE DETESTABLE AND ABOMINABLE CRIME AGAINST NATURE WITH
                      ONE K.L., BY HAVING UNNATURAL CARNAL COPULATION BY MOUTH WITH KL., BY
                      FORCING KL.. TO ALLOW DANIEL K. HOLTZCLAW TO PLACE HIS PENIS IN THE MOUTH
                      OF K.L., WHILE BEING THREATENED WITH ARREST ANDIOR PHYSICAL HARM, EITHER
                      EXPRESSLY OR IMPLIED, IF SHE DID NOT COMPLY, CONTRARY TO THE PROVISIONS OF
                      SECTION 888 OF TITLE 21 OF THE OKLAHOMA STATUTES, AND AGAINST THE PEACE
                      AND DIGNITY OF THE STATE OF OKLAHOMA
  COUNT           18: ON OR ABOUT THE 18TH DAY OF JUNE, 2014, A.D., THE CRIME OF PROCURING LEWD
                      EXHIBITION WAS FELONIOUSLY COMMITTED IN OKLAHOMA COUNTY, OKLAHOMA,
                      BY DANIEL K. HOLTZCLAW, WHO, WHILE ACTING UNDER THE AUTHORITY OF AN
                      OKLAHOMA CITY POLICE OFFICER, WILLFULLY AND LEWDLY EXPOSED, DIRECTED,
                      PROCURED, AND/OR COUNSELED K.L., TO EXPOSE HER BARE BREASTS TO THE VIEW
                      OF DANIEL K. HOLTZCLAW FOR THE PURPOSE OF SEXUAL STIMULATION OF DANIEL K
                      HOLTZCLAW, CONTRARY TO THE PROVISIONS OF SECTION 1021 OF TITLE 21 OF THE
                      OKLAHOMA STATUTES, AND AGAINST THE PEACE AND DIGNITY OF THE STATE OF
                      OKLAHOMA
  COUNT           19; ON OR ABOUT THE 18TH DAY OF JUNE, 2014, A.D., THE CRIME OF PROCURING LEWD
                      EXHIBITION WAS FELONIOUSLY COMMITTED IN OKLAHOMA COUNTY, OKLAHOMA,
                      BY DANIEL K. HOLTZCLAW, WHO, WHILE ACTING UNDER THE AUTHORITY OF AN

teport Date and Time: 11119/201412:27
                    Case 5:16-cv-00184-HE Document 197-7 Filed 05/28/19 Page 5 of 15
                                                                        Case#:              CF14005869
~FORM~TI0N




                      OKLAHOMA CITY POLICE OFFICER, WILLFULLY AND LEWDLY EXPOSED, DIRECTED,
                      PROCURED, AND/OR COUNSELED K.L., TO EXPOSE HER VAGINA TO THE VIEW OF
                      DANIEL K. HOLTZCLAW FOR THE PURPOSE OF SEXUAL STIMULATION OF DANIEL K.
                      HOLTZCLAW, CONTRARY TO THE PROVISIONS OF SECTION 1021(A)(2) OF TlTLE 21 OF
                      THE OKLAHOMA STATUTES, AND AGAINST THE PEACE AND DIGNITY OF THE STATE OF
                      OKLAHOMA
  COUNT           20: ON OR ABOUT THE 18TH DAY OF JUNE,2014, A.D., THE CRIME OF RAPE IN THE FlRST
                      DEGREE WAS FELONIOUSLY COMMITTED IN OKLAHOMA COUNTY, OKLAHOMA, BY BY
                      DANIEL K. HOLTZCLAW, WHO, WHILE ACTING UNDER THE AUTHORITY OF AN
                      OKLAHOMA CITY POLICE OFFICER, WILLFULLY, KNOWINGLY AND BY MEANS OF
                      FORCE, OR THREATS OF FORCE, ACCOMPANIED BY APPARENT POWER OF EXECUTION
                      THEREOF TO K.L., ACCOMPLISHED SEXUAL INTERCOURSE WITH K.L., TO-WlT: BY
                      DANIEL K. HOLTZCLAW HAVING SEXUAL INTERCOURSE BY FORCING K.L .. TO ALLOW
                      DANIEL K. HOL TZCLAW TO PLACE HIS PENIS IN THE VAGINA OF K.L., WHILE BEING
                      THREATENED WITH ARREST AND/OR PHYSICAL HARM, ElTHER EXPRESSLY OR
                      IMPLIED, IF SHE DID NOT COMPLY, AGAINST K.L.'S WILL AND WITHOUT K.L.'S
                      CONSENT, CONTRARY TO THE PROVISIONS OF SECTION 1111 AND 1114 OF TITLE 21 OF
                      THE OKLAHOMA STATUTES, AND AGAINST THE PEACE AND DIGNITY OF THE STATE OF
                      OKLAHOMA.
  COUNT           21: ON OR ABOUT THE 20TH DAY OF DECEMBER, 2013, A.D., THE CRIME OF SEXUAL
                      BATTERY WAS FELONIOUSLY COMMITTED IN OKLAHOMA COUNTY, OKLAHOMA,
                      BYDANIEL K HOLTZCLAW, WHO, WHILE ACTING UNDER THE AUTHORlTY OF AN
                      OKLAHOMA CITY POLICE OFFICER, KNOWINGLY AND INTENTIONALLY TOUCHED AND
                      FELT THE BODY OR PRIVATE PARTS OF S.H., IN A LEWD AND LASCIVIOUS MANNER
                      AND IN A MANNER CALCULATED TO AROUSE AND EXCITE SEXUAL INTERESTS, TO-
                      WIT: BY DANIEL K. HOLTZCLAW, WHILE ACTING AS AN EMPLOYED OKLAHOMA CITY
                      POLICE OFFICER, TOUCHING THE BREAST OF S.H. OVER HER HOSPlTAL GOWN WlTH
                      HIS HAND, WHILE S.H. WAS UNDER ARREST AND UNDER THE LEGAL CUSTODY,
                      SUPERVISION, OR AUTHORITY OF THE OKLAHOMA CITY POLICE DEPARTMENT AND/OR
                      DANIEL K. HOLTZCLAW, CONTRARY TO THE PROVISONS OF SECTION I 123(B) OF TITLE
                      21 OF THE OKLAHOMA STATUTES, AND AGAINST THE PEACE AND DIGNITY OF THE
                      STATE OF OKLAHOMA.
  COUNT           22: ON OR ABOUT THE 20TH DAY OF DECEMBER, 2013, A.D., THE CRIME OF SEXUAL
                      BATTBRY WAS FELONIOUSLY COMMlTTED IN OKLAHOMA COUNTY, OKLAHOMA,
                      BYDANIBL K HOLTZCLAW, WHO, WHILE ACTING UNDER THE AUTHORITY OF AN
                      OKLAHOMA ClTY POLICE OFFICER, KNOWINGLY AND INTENTIONALLY TOUCHED AND
                      FELT THE BODY OR PRIVATE PARTS OF S.H., IN A LEWD AND LASCIVIOUS MANNER
                      AND IN A MANNBR CALCULATED TO AROUSE AND EXCITB SEXUAL INTBRESTS, TO-
                      WIT: EY DANIEL K. HOLTZCLAW, WHILE ACTING AS AN EMPLOYED OKLAHOMA CITY
                      POLICE OFFICER, TOUCHING THE BREAST OF S.H. OVER HER HOSPITAL GOWN WITH
                      HIS HAND, WHILE S.H. WAS UNDER ARREST AND UNDER THE LEGAL CUSTODY,
                      SUPERVISION, OR AUTHORITY OF THE OKLAHOMA CITY POLICE DEPARTMENT AND/OR
                      DANIEL K. HOLTZCLAW, CONTRARY TO THE PROVISONS OF SECTION 1123(B) OF TITLE
                      21 OF THE OKLAHOMA STATUTES, AND AGAINST THE PEACE AND DIGNlTY OF TilE
                      STATE OF OKLAHOMA.
  COUNT           23: ON OR ABOUT THE 20TH DAY OF DECEMBER, 2013, A.D., THE CRIMB OF SEXUAL
                      BATTBRY WAS FBLONIOUSLY COMMITTED IN OKLAHOMA COUNTY, OKLAHOMA,
                      BYDANIEL K HOLTZCLAW, WHO, WHILE ACTING UNDER THE AUTHORITY OF AN
                      OKLAHOMA CITY POLICB OFFICER, KNOWINGLY AND INTENTIONALLY TOUCHBD AND
                      FELT THE BODY OR PRIVATE PARTS OF S.H., IN A LEWD AND LASCIVIOUS MANNER
                      AND IN A MANNER CALCULATED TO AROUSE AND EXCITE SEXUAL INTERESTS, TO-
                      WlT: BY DANIBL K. HOLTZCLAW, WHILE ACTING AS AN EMPLOYED OKLAHOMA CITY
                      POLICE OFFICER, TOUCHING THE BREAST OF S.H. OVER HER HOSPITAL GOWN WITH
                      IDS HAND, WHILE S.H. WAS UNDER ARREST AND UNDER THE LEGAL CUSTODY,

teport Date and Time: 11/191201412:27
                      Case 5:16-cv-00184-HE Document 197-7 Filed 05/28/19 Page 6 of 15
                                                                              Case#:               CF14005869
~FORMATION        "




                            SUPERVISION, OR AUTHORITY OF THE OKLAHOMA CITY POLlCE DEPARTMENT ANDIOR
                            DANIEL K. HOLTZCLAW, CONTRARY TO THE PROVISONS OF SECTION 1123(B) OF TITLE
                            21 OF THE OKLAHOMA STATUTES, AND AGAINST THE PEACE AND DIGNITY OF THE
                            STATE OF OKLAHOMA,
   COUNT              24:   ON OR ABOUT THE 20TH DAY OF DECEMBER, 2013, A.D., THE CRIME OF FORCIBLE ORAL
                            SODOMY WAS FELONIOUSLY COMMITTED IN OKLAHOMA COUNTY, OKLAHOMA, BY
                            DANIEL K. HOLTZCLAW, WHO, WHILE ACTING AS AN EMPLOYED OKLAHOMA CITY
                            POLlCE OFFICER AND WHILE ACTING UNDER THE AUTHORITY OF AN OKLAHOMA CITY
                            POLlCE OFFICER, WlLLFULLY, UNLAWFULLY, AND FELONIOUSLY COMMITTED THE
                            DETESTABLE AND ABOMINABLE CRIME AGAINST NATURE WITH ONE S.H., BY HAVING
                            ~ATURAL CARNAL COPULATION BY MOUTH WITH S.H., BY DANIEL K. HOLTZCLAW
                            PLACING HIS PENIS IN THE MOUTH OF S.H., WHILE SHE WAS UNDER ARREST AND
                            UNDER THE LEGAL CUSTODY, SUPERVlSlON, OR AUTHORITY OF THE OKLAHOMA CITY
                            POLlCE DEPARTMENT ANDIOR DANIEL K. HOLTZCLAW, CONTRARY TO THE
                            PROVISIONS OF SECTION 888 OF TITLE 21 OF THE OKLAHOMA STATUTES, AND
                            AGAINST THE PEACE AND DIGNITY OF THE STATE OF OKLAHOMA
   COUNT              25:   ON OR ABOUT THE 20TH DAY OF DECEMBER, 2013, A.D, THE CRIME OF RAPE IN THE
                            SECOND DEGREE BY INSTRUMENT ATlON WAS FELONIOUSLY COMMITTED IN
                            OKLAHOMA COUNTY, OKLAHOMA, BY DANIEL K. HOLTZCLAW, WHO, WILLFULLY AND
                            KNOWINGLY, ACCOMPLISHED RAPE IN THE SECOND DEGREE BY INSTRUMENTATION
                            ON THE PERSON OF S,H. IN THAT CERTAIN HUMAN BODY PARTS WERE USED,
                            SPECIFICALLY: BY DANIEL K. HOLTZCLAW, WHILE ACTING AS AN EMPLOYED
                            OKLAHOMA CITY POLICE OFFICER AND WHILE ACTING UNDER THE AUTHORITY OF AN
                            OKLAHOMA CITY POLlCE OFFICER, PLACED HIS FINGERS INTO THE VAGINA OF S.H.
                            WHILE SHE WAS UNDER ARREST AND UNDER THE CUSTODY, SUPERVISION, OR
                            AUTHORITY OF THE OKLAHOMA CITY POLICE DEPARTMENT AND/OR DANIEL K.
                            HOLTZCLAW, IN THE CARNAL KNOWLEDGE OF S.H., AND THAT PENETRATION OF THE
                            VAGINA OCCURRED, CONTRARY TO THE PROVISIONS OF SECTION 1111 AND 1114 OF
                            TITLE 21 OF THE OKLAHOMA STATUTES, AND AGAINST THE PEACE AND DIGNITY OF
                            THE STATE OF OKLAHOMA
   COUNT              26:   ON OR ABOUT OR BETWEEN THE 9TH DAY OF JANUARY, 2014 AND THE 31ST DAY OF
                            JANUARY, 2014, A.D., THE CRIME OF INDECENT EXPOSURE WAS FELONIOUSLY
                            COMMITTED IN OKLAHOMA COUNTY, OKLAHOMA, BY DANIEL K. HOLTZCLAW, WHO,
                            WHILE AT A PLACE WHERE THERE WAS SOMEONE TO BE OFFENDED OR ANNOYED
                            THEREBY, WlLLFULLY AND LEWDLY EXPOSED HIS PENIS TO S.H., CONTRARY TO THE
                            PROVISIONS OF SECTION 1021 OF TITLE 21 OF THE OKLAHOMA STATUTES, AND
                            AGAINST THE PEACE AND DIGNITY OF THE STATE OF OKLAHOMA
   COUNT              27:   ON OR ABOUT THE 21ST DAY OF MAY, 2014, A.D., THE CRIME OF FORCIBLE ORAL
                            SODOMY WAS FELONIOUSLY COMMITTED IN OKLAHOMA COUNTY, OKLAHOMA, BY
                            DANIEL K. HOLTZCLAW, WHO, WHILE ACTING UNDER THE AUTHORITY OF AN
                            OKLAHOMA CITY POLlCE OFFICER, WILLFULLY, UNLAWFULLY, AND FELONIOUSLY
                            COMMITTED THE DETESTABLE AND ABOMINABLE CRIME AGAINST NATURE WITH
                            ONE S.B., BY HAVING UNNATURAL CARNAL COPULATION BY MOUTH WITH S.B., BY
                            FORCING S.B. TO ALLOW DANIEL K. HOLTZCLAW TO PLACE HIS PENIS IN THE MOUTH
                            OF S.B., WHILE BEING THREATENED WITH ARREST ANDIOR PHYSICAL HARM, EITHER
                            EXPRESSLY OR IMPLIED, IF SHE DID NOT COMPLY, CONTRARY TO THE PROVISIONS OF
                            SECTION 888 OF TITLE 21 OF THE OKLAHOMA STATUTES, AND AGAINST THE PEACE
                            AND DIGNITY OF THE STATE OF OKLAHOMA.


  COUNT               28: ON ORABOUTTHE2IST DAY OF MAY,2014, A.D., THE CRIME OF RAPE IN THE FIRST
                          DEGREE WAS FELONIOUSLY COMMITTED IN OKLAHOMA COUNTY, OKLAHOMA, BY BY
                          DANIEL K. HOLTZCLAW, WHO, WHILE ACTING UNDER THE AUTHORITY OF AN
                          OKLAHOMA CITY POLICE OFFICER, WHO WILLFULLY, KNOWINGLY, AND BY MEANS OF

teport Date alld Tillie: 11119/2014 12:27
                     Case 5:16-cv-00184-HE Document 197-7 Filed 05/28/19 Page 7 of 15
                                                                             Case#:               CF14005869
~FORM~,{:ION




                         FORCE, OR THRBA TS OF FORCE, ACCOMPANIED BY APPARENT POWER OF EXECUTION,
                         THEREOF TO S,B" ACCOMPLISHED SEXUAL INTERCOURSE WITH S,B., TO-WIT: BY
                         DANIEL K. HOLTZCLAW HAVING SEXUAL INTERCOURSE BY FORCING S,B, TO ALLOW
                         DANIEL K. HOLTZCLAW TO PLACE HIS PENIS IN THE VAGINA OF S,B" WHILE BEING
                         THREATENED WITH ARREST ANDIOR PHYSICAL HARM, EITHER EXPRESSLY OR
                         IMPLIED, IF SHE DID NOT COMPLY, AGAINST S,B,'S, WILL AND WITHOUT S,B.'S
                         CONSENT, CONTRARY TO THE PROVISIONS OF SECTION I I I I AND 1114 OF TITLE 21 OF
                         THE OKLAHOMA STATUTES, AND AGAINST THE PEACE AND DIGNITY OF THE STATE OF
                         OKLAHOMA.
   COUNT             29: ON OR ABOUT THE 25TH DAY OF APRIL, 2014, A,D" THE CRIME OF RAPE IN THE FIRST
                         DEGREE WAS FELONIOUSLY COMMITTED IN OKLAHOMA COUNTY, OKLAHOMA, BY BY
                         DANIEL K, HOLTZCLAW, WHO, WHILE ACTING UNDER THE AUTHORITY OF AN
                         OKLAHOMA CITY POLICE OFFICER, WHO WILLFULLY, KNOWINGLY, AND BY MEANS OF
                         FORCE, OR THREATS OF FORCE, ACCOMPANIED BY APPARENT POWER OF EXECUTION,
                         THEREOF TO R,C" ACCOMPLISHED SEXUAL INTERCOURSE WITH R,C" TO-WIT: BY
                         DANIEL K. HOLTZCLAW HAVING SEXUAL INTERCOURSE BY FORCING R,C, TO ALLOW
                         DANIEL K, HOLTZCLAW TO PLACE HIS PENIS IN THE VAGINA OF R,C" WHILE BEING
                         THREATENED WITH ARREST ANDIOR PHYSICAL HARM, EITHER EXPRESSLY OR
                         IMPLIED, IF SHE DID NOT COMPLY, AGAINST R,C.'S, WILL AND WITHOUT R.C,'S
                         CONSENT, CONTRARY TO THE PROVISIONS OF SECTION 1111 AND 1114 OF TITLE 21 OF
                         THE OKLAHOMA STATUTES, AND AGAINST THE PEACE AND DIGNITY OF THE STATE OF
                         OKLAHOMA,
   COUNT             30: ON OR ABOUT THE 17TH DAY OF JUNE, 2014, A,D" THE CRIME OF SEXUAL BATTERY
                         WAS FELONIOUSLY COMMITTED IN OKLAHOMA COUNTY, OKLAHOMA, BY DANIEL K
                         HOLTZCLAW, WHO, WHILE ACTING UNDER THE AUTHORITY OF AN OKLAHOMA CITY
                         POLICE OFFICER, KNOWINGLY AND INTENTIONALLY TOUCHED ANDIOR FELT THE
                         BODY OR PRIVATE PARTS OF A,G" IN A LEWD AND LASCIVIOUS MANNER AND IN A
                         MANNER CALCULATED TO AROUSE AND EXCITE SEXUAL INTERESTS AND WITHOUT
                         THE CONSENT OF A,G" TO-WIT: BY DANIEL K, HOLTZCLAW TOUCHING THE BREASTS
                         OF A,G, WITH HIS HAND, WIHTOUT HER CONSENT, AND AFTER DANIEL K. HOLTZCLAW
                         HAD DETAINED A,G" CONTRARY TO THE PROVISONS OF SECTION 1123(B) OF TITLE 21
                         OF THE OKLAHOMA STATUTES, AND AGAINST THE PEACE AND DIGNITY OF THE STATE
                         OF OKLAHOMA,
   COUNT             31: ON OR ABOUT THE 17TH DAY OF JUNE, 2014, A,D, THE CRlME OF RAPE IN THE SECOND
                         DEGREE BY INSTRUMENTATION WAS FELONIOUSLY COMMITTED IN OKLAHOMA
                         COUNTY, OKLAHOMA, BY DANIEL K. HOLTZCLAW, WHO, WILLFULLY AND
                         KNOWINGLY, ACCOMPANIED BY APPARENT POWER OF EXECUTION, ACCOMPLISHED
                         RAPE IN THE SECOND DEGREE BY INsmUMENTATION ON THE PERSON OF A,G, IN
                         THAT CERTAIN HUMAN BODY PARTS WERE USED, SPECIFICALLY: BY PUTTING HIS
                         FINGER IN THE VAGINA OF A,G, WHILE A,G. WAS BEING THREATENED WITH ARREST
                         ANDIOR PHYSICAL HARM, EITHER EXPRESSLY OR IMPLIED IF SHE DID NOT COMPLY,
                         BY DANIEL K. HOLTZCLAW, AGAINST A,G,'S WILL AND WITHOUT HER CONSENT, AND
                         THAT PENETRATION OF THE VAGINA OCCURRED, CONTRARY TO THE PROVISIONS OF
                         SECTION III I AND lIl4 OF TITLE 21 OF THE OKLAHOMA STATUTES,AND AGAINST THE
                         PEACE AND DIGNITY OF THE STATE OF OKLAHOMA
  COUNT              32: ON OR ABOUT THE 17TH DAY OF JUNE, 2014, A,D., THE CRIME OF RAPE IN THE FIRST
                         DEGREE WAS FELONIOUSLY COMMITTED IN OKLAHOMA COUNTY, OKLAHOMA, BY BY
                         DANIEL K, HOLTZCLAW, WHO, WHILE ACTING UNDER THE AUTHORITY OF AN
                         OKLAHOMA CITY POLICE OFFICER, WHO WILLFULLY, KNOWINGLY, AND BY MEANS OF
                         FORCE, OR THREATS OF FORCE, ACCOMPANIED BY APPARENT POWER OF EXECUTION,
                         THEREOF TO A.G" ACCOMPLISHED SEXUAL INTERCOURSE WITH A.G., TO-WIT: BY
                         DANIEL K. HOLTZCLAW HAVING SEXUAL INTERCOURSE BY FORCING A.G, TO ALLOW
                         DANIEL K. HOLTZCLAW TO PLACE HIS PENIS IN THE VAGINA OF A.G" WHILE BEING
                         THREATENED WITH ARREST ANDIOR PHYSICAL HARM, EITHER EXPRESSLY OR

~eport   Date and Time: 11/191201412:27
                        Case 5:16-cv-00184-HE Document 197-7 Filed 05/28/19 Page 8 of 15
                                                                             Case#:              CF1400S85~
~FORMATION
           ,       "




                           IMPLIED, IF SHE DID NOT COMPLY, AGAINST A.G.'S. WILL AND WITHOUT A.G.'S
                           CONSENT, CONTRARY TO THE PROVISIONS OF SECTION 1111 AND 1114 OF TITLE 21 OF
                           THE OKLAHOMA STATUTES, AND AGAINST THE PEACE AND DIGNITY OF THE STATE OF
                           OKLAHOMA.
   COUNT               33: ON OR ABOUT.THE 7TH DAY OF MAY, 2014, A.D., THE CRIME OF SEXUAL BATTERY WAS
                           FELONIOUSLY COMMITTED IN OKLAHOMA COUNTY, OKLAHOMA, BY DANIEL K
                           HOLTZCLAW, WHO, WHILE ACTING UNDER THE AUTHORITY OF AN OKLAHOMA CITY
                           POLICE OFFICER, KNOWINGLY AND INTENTIONALLY TOUCHED AND FELT THE BODY
                           OR PRIVATE PARTS OF S.E., IN A LEWD AND LASCIVIOUS MANNER AND IN A MANNER
                           CALCULATED TO AROUSE AND EXCITE SEXUAL INTERESTS AND WITHOUT THE
                           CONSENT OF S.E., TO·WlT: BY DANIEL K. HOLTZCLAW TOUCHING THE BARE BREASTS
                           OF S.E. WITH HIS HANDS WITHOUT HER CONSENT AFTER DANIEL K. HOLTZCLAW HAD
                           DETAINED HER, CONTRARY TO THE PROVISONS OF SECTION 1123(B) OF TITLE 21 OF
                           THE OKLAHOMA STATUTES, AND AGAINST THE PEACE AND DIGNITY OF THE STATE OF
                           OKLAHOMA.
   COUNT               34: ONOR ABOUT THE 7TH DAY OF MAY, 2014, A.D., THE CRIME OF SEXUAL BATTERY WAS
                           FELONIOUSLY COMMITTED IN OKLAHOMA COUNTY, OKLAHOMA, BY DANIEL K
                           HOLTZCLAW, WHO, WHILE ACTING UNDER THE AUTHORITY OF AN OKLAHOMA CITY
                           POLICE OFFICER, KNOWINGLY AND INTENTIONALLY TOUCHED AND/OR FELT THE
                           BODY OR PRIVATE PARTS OF S.E., IN A LEWD AND LASCIVIOUS MANNER AND IN A
                           MANNER CALCULATED TO AROUSE AND EXCITE SEXUAL INTERESTS AND WITHOUT
                           THE CONSENT OF S.E., TO·WIT: BY DANIEL K. HOLTZCLAW TOUCHING THE VAGINA
                           AND/OR VAGINA AREA OF S.E. WITH HIS HAND UNDER THE CLOTHES, WITHOUT HER
                           CONSENT, AND AFTER THE DEFENDANT HAD DETAINED S.E., CONTRARY TO THE
                           PROVISONS OF SECTION 1123(B) OF TITLE 21 OF THE OKLAHOMA STATUTES, AND
                           AGAINST THE PEACE AND DIGNITY OF THE STATE OF OKLAHOMA.
   COUNT               35: ON OR ABOUT THE 8TH DAY OF MAY, 2014, A.D., THE CRIME OF PROCURING LEWD
                           EXHIEITION WAS FELONIOUSLY COMMITTED IN OKLAHOMA COUNTY, OKLAHOMA,
                           BY DANIEL K. HOLTZCLAW WHILE ACTING UNDER THE AUTHORITY OF AN
                           OKLAHOMA CITY POLICE OFFICER, WHO, WILLFULLY AND LEWDLY DIRECTED,
                           PROCURED, AND/OR COUNSELED T.M., TO EXPOSE HER VAGINA TO THE VIEW OF
                           DANIEL K, HOLTZCLAW FOR THE PURPOSE OF SEXUAL STIMULATION OF DANIEL K.
                           HOLTZCLAW, CONTRARY TO THE PROVISIONS OF SECTION 1021(A)(2) OF TITLE 21 OF
                           THE OKLAHOMA STATUTES, AND AGAINST THE PEACE AND DIGNITY OF THE STATE OF
                           OKLAHOMA.


  COUNT                36: ON OR ABOUT THE 8TH DAY OF MAY, 2014, A.D., THE CRIME OF PROCURING LEWD
                           EXHIEITION WAS FELONIOUSLY COMMITTED IN OKLAHOMA COUNTY,OKLAHOMA,
                           BY DANIEL K. HOLTZCLAW WHILE ACTING UNDER THE AUTHORITY OF AN
                           OKLAHOMA CITY POLICE OFFICER, WHO, WILLFULLY AND LEWDLY DIRECTED,
                           PROCURED, AND/OR COUNSELED T.M., TO EXPOSE HER BARE BREASTS TO THE VIEW
                           OF DANIEL K. HOLTZCLAW FOR THE PURPOSE OF SEXUAL STIMULATION OF DANIEL K.
                           HOLTZCLAW, CONTRARY TO THE PROVISIONS OF SECTION I021 (A)(2) OF TITLE 21 OF
                           THE OKLAHOMA STATUTES, AND AGAINST THE PEACE AND DIGNITY OF THE STATE OF
                           OKLAHOMA.




~epoct   Date and Time: 11/191201412:27
                       Case 5:16-cv-00184-HE Document 197-7 Filed 05/28/19 Page 9 of 15
                                                                    Case#:                CF1400S969
~FORMATION




                                                                             DAVID W. PRATER




~eport   Date and Time: 11119/201412:27
                   Case 5:16-cv-00184-HE Document 197-7 Filed 05/28/19 Page 10 of 15
                                                                      Case#:               CFl4005869
~FORMATION



    I HAVE EXAMINED THE FACTS IN THIS CASE AND RECOMMEND THAT A WARRANT DO ISSUE, (22 O.S.: 231).
                                                                            DAVID W. PRATER
                                                                     DISTRICT A TORNEY, DISTRICT NO. 7
                                                                      OKLA      A     T      AHOMA




                                          NAME OF WITNESSES

   CYNTHIA ELISE ADCOX                                STEPHANIE ALEXANDER
   2317 N MERIDIAN AVE APT 18                         OKLAHOMA CITY POLICE DEPT
   OKLAHOMACITY,OK 73127                              701 N. COLCORD DRIVE
                                                      OKLAHOMA CITY OK, 73102

   JAMES ANTHONY ANDERSON                             A ARGO
   1020 I NW HASLEY PLACE                             OKLAHOMA CITY POLICE DEPT
   OKtAHOMA CITY, OK 73114                            701 N. COtCORD DRIVE
                                                      OKLAHOMA CITY OK, 73102

   AB                                                 SB
   320 ROBERT S KERR                                  320 ROBERT S KERR
   OKLAHOMA CITY, OK 73102                            OKLAHOMA CITY, OK 73102

   TB                                                 BRIAN BENNETT
   320 ROBERT S KERR SUITE 505                        OKtAHOMA CITY POLICE DEPT
   OKLAHOMA CITY, OK 73102                            701 N. COLCORD DRIVE
                                                      OKLAHOMA CITY OK, 73102

   RECORDS MONICA BLACK                               JACK BOLING
   OKLAHOMA CITY POLICE DEPT                          1131 W SHERIDAN AVENUE- PROBATION & PAROLE
   701 N. COtCORD DRIVE                               OKLAHOMA CITY, OK 73106
   OKLAHOMA CITY OK, 73102

   WBOOTH                                             LOUISE LORAINE BOWEN
   OKLAHOMA CITY POLICE DEPT                          5301 N MERIDIAN AVE APT 225
   701 N. COLCORD DRIVE                               WARRACRES,OK 73122
   OKLAHOMA CITY OK, 73102

   RC                                                 A CARTER
   320 ROBERT S. KERR STE 505                         OKLAHOMA CITY POLICE DEPT
   OKLAHOMA CITY, OK 73102                            701 N. COLCORD DRIVE
                                                      OKLAHOMA CITY OK, 73 102

   KELLY CASSIDY                                      ZAFAR CHAUDHRY
   OKLAHOMA CITY POLICE DEPT                          4305 N JUNE AVE
   701 N. COLCORD DRIVE                               OKLAHOMA CITY, OK 73112
   OKLAHOMA CITY OK, 73102

   MELODIE SHERNA COLEMAN                             TONY COLEMAN ATTY
   3816 NW 29TH STR                                   101 PARKAVENUE STE 300
   OKLAHOMA CITY, OK 73107                            OKLAHOMA CITY, OK 73102


teport Dale and Time: 11119/201412:27
                   Case 5:16-cv-00184-HE Document 197-7 Filed 05/28/19 Page 11 of 15
                                                                   Case#:           CF14005869
~FORMATrof\l




    DAVID CHARLES COPELAND                         JOHN COPELAND
    2561 NW 21ST                                   2313 S GOFF AVE
    OKLAHOMA CITY, OK 73107                        OKLAHOMA CITY, OK 73108

    MARY COPELAND                                  LEONARD PAUL CRIBBS
    2313 S GOFF                                    2132 NE 19TH ST
    OKLAHOMA CITY, OK 73108                        OKLAHOMA CITY, OK 73111

    OFFICE ALLAN CRUZ                              TELEPHONE CUSTODIAN OF RECORDS
    OKLAHOMA CITY POLICE DEPT                      320 ROBERT S KERR
    701 N. COLCORD DRIVE                           OKLAHOMA CITY, OK 73102
    OKLAHOMA CITY OK, 73102

    KIM DAVIS                                      SE
    OKLAHOMA CITY POLICE DEPT                      320 ROBERT S KERR
    701 N. COLCORD DRIVE                           OKLAHOMA CITY, OK 73102
    OKLAHOMA CITY OK, 73102

   AG                                              RG
   320 ROBERT S. KERR                              320 ROBERT S KERR
   OKLAHOMA CITY, OK 73102                         OKLAHOMA CITY, OK 73102

   AMANDA SUZANNE GATES                            CGORDON
   1729 NW 14TH ST                                 OKLAHOMA CITY POLICE DEPT
   OKLAHOMA CITY, OK 73106                         701 N. COLCORD DRIVE
                                                   OKLAHOMA CITY OK, 73102

   LAB UNIT CHELSEA GORDON                         ARTHUR GREGORY
   OKLAHOMA CITY POLICE DEPT                       OKLAHOMA CITY POLICE DEPT
   701 N. COLCORD DRIVE                            701 N. COLCORD DRIVE
   OKLAHOMA CITY OK, 73102                         OKLAHOMA CITY OK, 73102

   DET ROCKY GREGORY                               CALENA GROVES
   OKLAHOMA CITY POLICE DEPT                       OKLAHOMA CITY POLICE DEPT
   701 N. COLCORD DRIVE                            701 N. COLCORD DRIVE
   OKLAHOMA CITY OK, 73102                         OKLAHOMA CITY OK, 73102

   DGULIKERS                                       SH
   OKLAHOMA CITY POLICE DEPT                       320 ROBERT S KERR STH 505
   701 N. COLCORD DRIVE                            OKLAHOMA CITY, OK 73102
   OKLAHOMA CITY OK, 73102

   KIM HATCHER

leport Date and Time: 111191201412:27
                     Case 5:16-cv-00184-HE Document 197-7 Filed 05/28/19 Page 12 of 15
                                                                     Case#:           CF14005969
~FORMATION       .




                                                     DANNY HIGGINBOTTOM
    OKLAHOMA CITY POLICE DEPT                        OKLAHOMA CITY POLICE DEPT
    701 N. COLCORD DRIVE                             701 N. COLCORD DRIVE
    OKLAHOMA CITY OK, 73102                          OKLAHOMA CITY OK, 73102

    ROBERT HIGH                                      SGT JOE HILL
    OKLAHOMA CITY POLICE DEPT                        OKLAHOMA CITY POLICE DEPT
    701 N. COLCORD DRIVE                             70 I N. COLCORD DRIVE
    OKLAHOMA CITY OK, 73102                          OKLAHOMA CITY OK,73102

   SHARMARREON DEQWANTALICE HILL                     MICHELLE HOLLAND
   2908 N\V 28TH                                     OKLAHOMA CITY POLICE DEPT
   OKLAHOMA CITY, OK 73107                           701 N. COLCORD DRIVE
                                                     OKLAHOMA CITY OK, 73102

   SHEILA ANN HOLLINGSWORTH                          DET VALARI HOMAN
   8823 S SANTA FE AVE                               OKLAHOMA CITY POLICE DEPT
   OKLAHOMA CITY, OK 73139                           701 N. COLCORD DRIVE
                                                     OKLAHOMA CITY OK, 73102

   CJ                                                LATONYA ROCHELLE JAMES
   320 ROBERT S KERR STE 505                         1109 N\V 42
   OKLAHOMA CITY, OK 73102                           OKLAHOMA CITY, OK 73118

   MICHAEL EUGENE JEFFERSON                          OFFICER DAYID JEHLE
   1801 NW 14TH STR                                  OKLAHOMA CITY POLICE DEPT
   OKLAHOMA CITY, OK 73106                           701 N. COLCORD DRIVE
                                                     OKLAHOMA CITY OK, 73102

   JKUHLMAN                                          JL
   OKLAHOMA CITY POLICE DEPT                         320 ROBERT S KERR STE 505
   701 N. COLCORD DRIVE                              OKLAHOMA CITY, OK 73102
   OKLAHOMA CITY OK, 73102

   KL                                                MARlSHA LIGONS
   320 ROBERT S. KERR #500                           2620 N ANN ARl30R APT 108
   OKLAHOMA CITY, OK 73102                           OKLAHOMA CITY, OK 73127

   LEROYLIMKE                                        FM
   1117NLANSING                                      320 ROBERT S. KERR AVE STE 505
   TULSA, OK 74106                                   OKLAHOMA CITY, OK 73102

   TM

teport Date and Time: 111191201412:27
                       Case 5:16-cv-00184-HE Document 197-7 Filed 05/28/19 Page 13 of 15
                                                                      Case#:          CF14005869
~FORMA TIOll:      .




                                                       JANET MANSFIELD
    320 ROBERT S. KERR STE 505                         OKLAHOMA CITY POLICE DEPT
    OKLAHOMA CITY, OK 73102                            701 N. COLCORD DRIVE
                                                       OKLAHOMA CITY OK,73102

    MICHABL MCBRIDE                                    TRAYCE MCCRAY
    OKLAHOMA CITY POLICE DEPT                          2460 WI-44
    701 N. COLCORD DRIVE                               OKLAHOMA CITY, OK 73112
    OKLAHOMA CITY OK, 73102

    LORI MCGRATH                                       DISPATCHER ALAN MEYERS
    OKLAHOMA CITY POLICE DEPT                          OKLAHOMA CITY POLICE DEPT
    701 N. COLCORD DRIVE                               701 N. COLCORD DRIVE
    OKLAHOMA CITY OK, 73102                            OKLAHOMA CITY OK, 73102

    TIMMUZNY                                           QUINTON NOLEN
    OKLAHOMA CITY POLICE DEPT                          2406 COUNTRY VALLEY RD
    701 N. COLCORD DRIVE                               GARLAND, TX 75041
    OKLAHOMA CITY OK, 73102

    PAULA OVERTON                                      NIMESH PATEL
    OKLAHOMA CITY POLICE DEPT                          6600NWEXPRESSWAY APT 121
    701 N. COLCORD DRIVE                               OKLAHOMA CITY, OK 73132
    OKLAHOMA CITY OK, 73102

    OCPD SHARRI PETEET                                 GLORIA JEAN PRINCE
    OKLAHOMA CITY POLICE DEPT                          7809 DECOY DRIVE
    701 N. COLCORD DRIVE                               ARLINGTON, TX
    OKLAHOMA CITY OK,73102

    CR                                                 OCPD LUCY RAINS
    320 ROBERT S KERR RM 505                           OKLAHOMA CITY POLICE DEPT
    OKLAHOMA CITY, OK 73102                            701 N. COLCORD DRIVE
                                                       OKLAHOMA CITY OK,73102

   ALAN SALMON                                         BLAKE SCHWEITZER
   OK STATE BUREAU OF INVESTIGATION                    1111 N CLASSEN DR
   800 E. SECOND STR                                   OKLAHOMA CITY, OK 73103
   EDMOND OK, 73034

    OCPD AMY SCOTT



~eport Date   and Time: 11119/2014 12:27
                    Case 5:16-cv-00184-HE Document 197-7 Filed 05/28/19 Page 14 of 15
                                                                    Case#:         CFl4005869
~FORMATION      .




                                                    CHRIS PAUL SHELTON
    OKLAHOMA CITY POLICE DEPT                       2303 NW LOTTIE
    701 N. COLCORD DRIVE                            OKLAHOMACITY,OK 73117
    OKLAHOMA CITY OK,73102

    OCPD LESLIE SMITH                               JONAYE STAFFORD
    OKLAHOMA CITY POLICE DEPT                       1234 NW80
    701 N. COLCORD DRIVE                            OKLAHOMA CITY, OK 73114
    OKLAHOMA CITY OK, 73 I02

   MICHAEL STOYANOSKI                               TAMMY LYNN SUMMERS
   OKLAHOMA CITY POLICE DEPT                        2416 NE24TH ST
   701 N. COLCORD DRIVE                             OKLAHOMA CITY, OK 73111
   OKLAHOMA CITY OK, 73102

   CALEB TAULBEE                                    BTAYLOR
   12275 AUTUMN BROOK                               OKLAHOMA CITY POLICE DEPT
   GUTHRIE, OK 73044                                701 N. COLCORD DRIVE
                                                    OKLAHOMA CITY OK, 73102

   DNA TESTING ELAINE TAYLOR                        JTHOMAS
   OKLAHOMA CITY POLICE DEPT                        OKLAHOMA CITY POLICE DEPT
   701 N. COLCORD DRIVE                             701 N. COLCORD DRIVE
   OKLAHOMA CITY OK, 73102                          OKLAHOMA CITY OK, 73102

   DWEGNER                                          DENISE WENZEL
   OKLAHOMA CITY POLICE DEPT                        OKLAHOMA CITY POLICE DEPT
   701 N. COLCORD DRIVE                             701 N. COLCORD DRIVE
   OKLAHOMA CITY OK, 73102                          OKLAHOMA CITY OK, 73102

   DAN WILLIAMS                                     TERRY WAYNE WILLIAMS
   OKLAHOMA CITY POLICE DEPT                        2130 SE 59TH STREET APT 101
   701 N. COLCORD DRIVE                             OKLAHOMA CITY, OK 73129
   OKLAHOMA CITY OK, 73102

   MELISSA WILLIS                                   DAVID WYCKOFF
   OKLAHOMA CITY POLICE DEPT                        808 EATL A RODKEY DRIVE
   701 N. COLCORD DRIVE                             EDMOND, OK 73003
   OKLAHOMA CITY OK, 73102

   ASHLEY ZECKSER



teper! Date and Time: 11119/201412:27
                      Case 5:16-cv-00184-HE Document 197-7 Filed 05/28/19 Page 15 of 15
                                                                    Case#:           CF14005869
~FORMATJOl\"
              "   '




    OKLAHOMA CITY POLICE DEPT
    701 N. COLCORD DRIVE
    OKLAHOMA C1TY OK, 73102




~eport   Date and Time: 11/1912014 12:27
